

Compensation Agreement of Corporate Relocation Acquisition
 
Party A: Administrative Committee of Changxing Economic Development Zone,
Zhejiang
Address: No.666 Jingyi Road, Changxing Economic Development Zone
Tel: 86 (572)- 6023743  Fax；86 (572) -6039109


Party B: Changxing Chisen Electric Co., Ltd.
Legal Representative: Xu Kecheng
Address: No.667 Jingyi Road, Changxing Economic Development Zone
Tel: 86(572)- 6267301  Fax；86(572) -6236588


Party A authorized Zhejiang Changxing Economy and Technology Development Company
to act on its behalf.  Any bills issued related to Party A should use “Zhejiang
Changxing Economy and Technology Development Company” as the letter heading.

 
 

--------------------------------------------------------------------------------

 

According to certain related local relocation policies of Changxing County,
Changxing Chisen Electric Co., Ltd. (hereinafter referred to as “Party B”) will
move and consent Administrative Committee of Changxing Economic Development Zone
(hereinafter referred to as “Party A”) to acquire the land use right and ground
buildings of Party B, which is currently located in Changxing Economic
Development Zone. The acquisition will be carried out based on the terms and
conditions as following: Properties with property ownership certificates will be
estimated by the market value; Properties with no property ownership
certificates will be estimated by the replacement value; the equipment loss will
be based on the proportion of depreciation; suspended operation loss will be
based on the minimum economic guarantees.


NOW, THEREFORE, in consideration of the premises the parties do hereby mutually
covenant and agree as follows:
1. According to certain related policies, Party A entrusted a property appraisal
firm to conduct a comprehensive assessment on Party B and provide compensation
for Party B in the form of government acquisition.
2. After this Agreement becomes effective, Party B will move out of the original
factory site and the land and surface buildings will be arranged separately. The
battery production project will be moved out of the site in Jingyi Road,
Changxing Economic Development Zone.
3. Party A agrees to pay compensation to Party B including:

 
 

--------------------------------------------------------------------------------

 


1）the Land Range of the Acquisition: From north to south, the land stretches
from the crossing of east Xianqian Street and Jingyi Road to Changxing
pharmaceuticals, Ltd.. From east to west, it extends from Jingyi Road to Chisen
Glass Co., Ltd. with certificates numbered: (2008) 1-2585, (2008) 1-2586 and
(2008) 1-2932.  Among these, properties with property ownership certificates
occupy 34,943.52 square maters with estimated value amounts to RMB 92,917,100;
properties with property ownership certificates occupy 4478.9 square maters with
estimated value amounts to RMB1, 508,600; fixtures amounts to RMB 3,053,000;
appurtenances and auxiliary facilities amounts to RMB 1,035,500.
 
2）Equipment removal loss amounts to RMB 6,939,900.
 
3）Suspended operation loss for two (2) months amounts to RMB 11,748,000.
 
4）There is no compensation for any other items.


The total assessed value for assets above is RMB117, 202,100 (with assessment
report). Party A will acquire at RMB117, 202,100.

 
 

--------------------------------------------------------------------------------

 

Party B has no objection to listed in this agreement and the amount of
compensation, promising hold legal disposition rights to items above (including
land and ground buildings, structures) and ensure no third party right holders
would interfere with Party A’s acquisition action. If any loss is incurred which
is caused by third party right holders, Party B will be responsible for
compensation.
Party A shall pay the compensation for the acquisition according to this
Agreement.  Party B should ensure the delivery of certificates related to land,
ground buildings (structures) to party A within the prescribed time limit. Party
A is responsible for coordinating with Changxing County Land Reserve Center for
the implementation of the land use right acquisition. Party B shall provide
active support.
Certificates shall be delivered to Party A by Party B within 30 days after the
signing of this Agreement and completely move out within 1 year after the
signing of this Agreement. Party A will pay according to the terms below:
Party A shall pay 5% of the acquisition amount within one month after this
Agreement is effective.  Party A shall pay 20% of the acquisition amount within
one month upon Party B’s delivery of the land-use right certificate,
cancellation registration of real estate encumbrance (collateral, etc.). Party A
shall pay 25% of the total purchase price after the commencement of the removal.
Once the relocation project is completed, Party A shall pay the remaining 50% of
the total purchase price if the relocation project has been completed and has
prepared to deliver the land use right. Party A shall pay Party B the total
purchase price in accordance with the agreed time. The land advance payment paid
by Party B to Party A can also be deducted in accordance with the Investment
Agreement.

 
 

--------------------------------------------------------------------------------

 


In the course of implementation of this Agreement, except for force, if Party B
fails to deliver the certificates or complete the relocation within the time
stipulated in the agreement, Party B shall bear the 500,000 yuan delay penalty
each month, liquidated damages shall be deducted in the total purchase amount.
The signing of this Agreement is deemed as the delivery of land and ground
buildings, structures with certificates numbered: (2008) 1-2585, (2008) 1-2586
and (2008) 1-2932. Party B shall not obstruct Party A’s disposal of the items
listed above in any way. Party B shall deliver all certificates and documents in
accordance with the requirements put forward by Party A (including land use
right certificate, geological survey report, drawings related to the building
construction).
After the implementation of this Agreement, Party A and the Changxing County
Land Reserve Center will no longer bear any given obligation.
Where a labor dispute between the parties takes place during the performance of
this Contract, the parties concerned may seek for a settlement through
consultation; or either party may apply to legal action.

 
 

--------------------------------------------------------------------------------

 


This Agreement shall be in triplicate copies and made in Administrative
Committee of Changxing Economic Development Zone, Zhejiang. This Agreement shall
come into effect as of the date on which the legal or authorized representatives
of both Parties execute or seal this Agreement.


Party A: Administrative Committee of Changxing Economic Development Zone,
Zhejiang
Legal Representative:


Party B: Changxing Chisen Electric Co., Ltd.
Legal Representative:


Date: August 20, 2010

 
 

--------------------------------------------------------------------------------

 